Citation Nr: 0024808	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-07 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
keratoconus.


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1992.  This matter originally came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
of the Department of Veterans Affairs (VA) Jackson, 
Mississippi Regional Office (RO), which denied service 
connection for keratoconus of the right eye.  The veteran's 
claim of entitlement to service connection for keratoconus of 
the right eye was remanded by the Board in February 1997 to 
the RO for further development.  The claim was returned to 
the Board and in a decision dated in September 1998, the 
Board awarded service connection for the veteran's right eye 
disorder.

In a rating decision dated in October 1998, the veteran was 
awarded a 10 percent rating for the keratoconus of his right 
eye, effective January 1, 1993.  This decision deferred 
evaluating any disorder of the veteran's left eye pending an 
ophthalmology examination.

In October 1998, the veteran filed a notice of disagreement 
with the October 1998 rating decision.  In a rating decision 
dated in December 1998, the RO awarded service connection for 
bilateral keratoconus and increased the rating for this 
bilateral disability from 10 percent to 30 percent, effective 
January 1993.

In January 1999, the veteran reaffirmed his disagreement with 
the rating decision and appealed the issue to the Board.  The 
United States Court of Veterans Appeals (Court) has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the issue of an 
increased rating for keratoconus remains in appellate status.

It is noted that after granting service connection, the RO 
assigned the 10 percent rating and subsequently the 30 
percent rating from the date of the initial claim.  Thus, the 
Board concludes that this claim for an increased evaluation 
covers the entire time period from January 1, 1993 to the 
present.  The issue before the Board then is taken to include 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  At the time of the most recent optometry examination, 
visual acuity in the veteran's right eye was 20/40 (near) 
20/40+1 (far) with contact lenses and 20/400 (both near and 
far) without contact lenses.  Visual acuity in the left eye 
was 20/25 (near) and 20/30-1 (far) with contact lenses and 
20/40-1 (near) and 20/100+1 (far) without contact lenses.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for bilateral keratoconus have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §4.84(a), 
Diagnostic Code 6035 (1999) and Diagnostic Code series 
6061-6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. 5107(a).  That is, he has presented a claim which is 
plausible.  The evidence on file includes service medical 
records, military dependent medical records, private medical 
records and reports of VA medical examinations. All relevant 
facts have been properly developed and no further assistance 
is required to comply with the duty to assist mandated by 38 
U. S.C.A. 5107(a).  Consideration, as noted, will include the 
appropriate appeal period per Fenderson, supra.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The higher of two evaluations will be assigned if 
the disability picture more closely approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. 4.7.

The RO has rated the veteran's service connected bilateral 
Keratoconus under 38 C.F.R. § 4.84a Diagnostic Code (DC) 6035 
(1999) and Diagnostic Code series 6061-6079, specifically DC 
6079 (1999).

DC 6035 provides, that Keratoconus is to be evaluated on 
impairment of corrected visual acuity using contact lenses.  
These criteria can be found in 38 C.F.R. § 4.84a Diagnostic 
Code series 6061-6079 (1999).  The Diagnostic Code goes on to 
indicate that when contact lenses are medically required for 
keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.

The veteran was examined by VA in January 1993.  A diagnosis 
was made of keratoconus by history on the general medical 
examination.  An ophthalmologist's report was referred to, 
but it was apparently canceled.

In a March 1997 VA eye examination, the veteran's vision was 
reported as:

Right eye (uncorrected)	(20/800)     near	(20/400)     far
Right eye (corrected)	(20/70-1)    near	(20/60+1)   far
Left eye   (uncorrected)	(20/25-1)     near	(20/30-2)    far
Left eye   (corrected)	(20/20-3)     near	(20/20-2)    far

The most recent eye examination, which was conducted by the 
VA medical center in October 1998, provided a diagnosis of 
myopia, much greater in the right eye than in the left eye 
and Keratoconus in both eyes.  The examiner opined that 
contact lenses are medically necessary in the right eye.  The 
examiner indicated that the veteran's left eye could be 
corrected with spectacles, but went on to indicate that 
contact lenses could provide better vision than spectacles in 
this eye as well.  

This examination indicated that the veteran's vision was:

Right eye (uncorrected)	(20/400)  near	(20/400)     far
Right eye (corrected)	(20/40)    near	(20/40+1)   far

Left eye   (uncorrected)	(20/40-1) near	(20/100+1) far
Left eye   (corrected)	(20/25)     near	(20/30-1)    far

Having reviewed the evidence of record, the Board has 
concluded that the evidence does not support the assignment 
of an evaluation in excess of 30 percent disabling for 
keratoconus.  In this case, the examination which reported 
the results most favorable to the veteran's claim was the 
March 1997 VA eye examination.  In that examination, the 
veteran's corrected vision was reported as right eye (20/70-
1) and left eye (20/20-2).  After carefully reviewing the 
evidence of record, it is found that there is no indication 
that the veteran's corrected visual acuity during the period 
between January 1993 and the present meets any of the rating 
criteria for an evaluation in excess of 30 percent pursuant 
to 38 C.F.R. § 4.84a, Codes 6061-6079 (1999).

The veteran has argued that his uncorrected vision should be 
considered in evaluating his vision.  However, DC 6035 
specifically provides that in cases of keratoconus, the 
evaluation of the disorder is to be made on the corrected 
visual acuity using contact lenses.

The RO declined referral of the appellant's claim seeking an 
increased rating for his bilateral keratoconus on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (1999) 
when it last adjudicated the case by supplemental statement 
of the case in December 1998.  The Board agrees as it does 
not appear from a review of the medical evidence that 
referral for consideration of an extraschedular rating for 
this disability is indicated.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. However, in 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular evaluation in the first instance prejudicial 
to the appellant, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, 9 Vet. App. at 339.

As detailed above, the medical evidence does not reflect that 
the appellant's bilateral keratoconus warrants entitlement to 
an increased compensation under the schedular criteria and 
hence, it does not appear that he had an "exceptional or 
unusual" disability.  It has not been shown that the veteran 
has required hospitalization due to his bilateral 
keratoconus.  With respect to employment, it has not been 
shown through the objective evidence that his eye condition 
has resulted in any employment handicap.  Therefore, in the 
absence of any evidence which reflects that his bilateral 
keratoconus has resulted in a disability that is exceptional 
or unusual such that the regular schedular criteria are 
inadequate to rate it, and in light of the record which does 
not show employment handicap, marked interference with 
employment is not shown through a review of the record as a 
whole.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for this 
disability is not in order.

Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is not indicative of visual 
impairment to a degree which would warrant an evaluation in 
excess of 30 percent disabling for the veteran's service-
connected keratoconus from January 1993 to the present.  
Accordingly, the claim is denied.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 30 percent for 
keratoconus is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

